COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


CATHY LOVELL

v.   Record No. 1754-95-3                     MEMORANDUM OPINION *
                                                  PER CURIAM
BASSETT-WALKER, INC.                            MARCH 12, 1996


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Barbara Hudson, on brief), for appellant.
            (Richard D. Lucas; Woods, Rogers &
            Hazlegrove, on brief), for appellee.


     Cathy Lovell appeals a decision of the Workers' Compensation
Commission denying her application seeking compensation for an
occupational disease. The commission held that Lovell failed to
prove that her bilateral carpal tunnel syndrome was a disease
within the meaning of "disease" under the Workers' Compensation
Act ("the Act"). Upon reviewing the record and the briefs of the
parties, we conclude that this appeal is without merit.
Accordingly, we summarily affirm the commission's decision. Rule
5A:27.
     This appeal is controlled by the Supreme Court's decision in
The Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___,
___ (1996) (holding that "job-related impairments resulting from
cumulative trauma caused by repetitive motion, however labeled or
however defined, are, as a matter of law, not compensable under
the present provisions of the Act").
     Accordingly, we affirm the commission's decision.
                                   Affirmed.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.